Citation Nr: 1118383	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-35 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of cataract extraction with insertion of intraocular lens of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  In September 2010, the Veteran testified before the undersigned at a Travel Board hearing.  

In January 2011, this case was remanded for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In January 2008, the Veteran underwent cataract surgery with the insertion of an intraocular lens; instead of a planned intracapsular extraction, VA performed an extracapsular extraction with anterior chamber implant due to a possible break in the posterior capsule, resulting in additional astigmatism and loss of perception.  

2.  The need to perform an extracapsular cataract extraction with anterior chamber implant as a result of a possible break in the posterior capsule, with resulting additional astigmatism and loss of perception, was not a reasonably foreseeable consequence of VA treatment.






CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for residuals of cataract extraction with insertion of intraocular lens of the left eye have been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Since the Board has decided to grant the claim, any failure to notify and/or assist the Veteran pursuant to the VCAA cannot be considered prejudicial to the Veteran.  The Board will therefore proceed to address the claim on the merits.

The Veteran essentially contends that he is entitled to benefits under 38 U.S.C.A. § 1151 as a result of additional disability (i.e., greater astigmatism and loss of perception) incurred from a VA cataract extraction surgery performed in January 2008.

In December 2007, approximately one month prior to the January 2008 surgery, the Veteran reviewed and signed a consent for treatment/procedure form that notes various known risks of the particular procedure that the Veteran was to undergo for the extraction of his cataracts in the left eye.  The need for an extracapsular extraction with anterior chamber intraocular implant was not identified as a potential risk of the planned procedure.  

The January 2008 VA operative record reflects that after obtaining informed consent indicating all risks, benefits, and alternatives to the Veteran, the Veteran's left eye was marked in the preoperative area.  After additional preparation, viscoelastic was injected into the anterior chamber and a 2.75 millimeter keratome blade was used to create a biplanar clear corneal incision at the 10:00 position.  A cystotome and Utrata forceps were used to create a continuous curvilinear capsulorrhexis.  Black silk sutures (BSS) were used to hydrate and dissect the nucleus.  When the nucleus was found to be freely mobile, phacoemulsification was performed in a modified stop and chop technique.  During the initial quadrant removal, there was a sudden deepening of the chamber that was suspicious for a break in the posterior capsular.  At this point, the instruments were removed from the eye and Weck-cell sponges were used to check the wounds for vitreous.  There appeared to be wounds and the decision was then made to convert to an extracapsular cataract extraction.  After the removal of the remaining nuclear pieces, an anterior chamber intraocular lens was implanted in the left eye.  

VA treatment records reflect that in October 2008, the Veteran underwent a pars planar vitrectomy, acetate (AC) wash with lens fragment removal and endolaser placement.  

In a written statement, dated in September 2010, the Veteran's treating ophthalmologist at VA, Dr. S.N., indicated that he had been the Veteran's ophthalmologist since late 2008.  He noted that in January 2008, the Veteran underwent cataract surgery in his left eye that was complicated by retained lens fragment and required placement of an anterior chamber intraocular lens.  Postoperatively, the Veteran had a prolonged intraocular inflammation and developed macular edema that could not be controlled by topical medications.  As a result, the Veteran required further surgery in October 2008, consisting of pars plana vitrectomy and lensectomy.  

Dr. S.N. further noted that he had followed the Veteran in the postoperative period for his macular edema.  The Veteran had required the use of chronic topical medications in order to control his swelling, and more recently, he had developed progressive astigmatism, both of which limited the vision in the Veteran's left eye.  At the Veteran's most recent visit with Dr. S.N., his uncorrected vision in the left eye was 20/200, correcting to 20/30.  The Veteran's macular edema was currently controlled with topical drops, but it was unclear if the Veteran would be able to tolerate the degree of astigmatism required for his best correction.  Due to the limited vision in the left eye, Dr. S.N. believed that the Veteran may have difficulty with tasks requiring fine binocular vision or the highest degrees of depth perception.  

Pursuant to the Board's remand in January 2011, a VA examination was conducted by VA optometrist, Dr. R.D.  Following the examination, there was an assessment of pseudophakia, bilaterally, elevated intraocular pressure in the left eye, believed to be secondary to steroid response, hypertropia with vertical diplopia, and status post laser retinopexy for tear of the left eye (May 2007).  Dr. R.D. summarized that the Veteran underwent a surgical procedure for cataract extraction of the left eye and experienced complications related to this procedure after informed consent was obtained detailing all possible risks and benefits of the surgery.  He stated that macular edema was a known potential complication of cataract surgery but treatment had been given for this condition and it had since resolved.  Elevated intraocular pressure was also a potential complication of topical steroid use to treat the above issues and in postoperative care, but he believed that this was treated properly and effectively with topical intraocular lowering drops.  Dr. R.D. believed that all appropriate measures were taken to remedy all complications that were experienced by the Veteran as a result of his surgical procedure in January 2008.  

Dr. R.D. went on to state that the Veteran was to initially undergo a planned phakoemulsification cataract extraction for visually significant cataract following informed consent but that during surgery he experienced an intraoperative capsule "rent" necessitating conversions from phako to extracapsular extraction with associated astigmatism complicated by anterior chamber vitreous and retained lens fragments.  This intraoperative complication was followed by secondary cystoids macular edema managed with vitrectomy and topical medications.  Subsequent eye pressure elevation was found to be likely due to inherent tendency toward same combined with exposure to steroid.  This type of complication was not considered rare and fortunately had been managed to normal acuity and controlled intraocular pressure.  Dr. R.D. did not believe that these complications were due to carelessness, negligence, lack of proper skill, error in judgment or similar fault.  It was his further opinion that the care that was provided before, during, and after the surgery was appropriate and of the degree that would be provided by another provider.  He additionally believed that these complications were known complications that were possible with this type of procedure, and that there was nothing in the preoperative evaluation or in the performance of the procedure that led him to believe that these complications could have been expected or foreseen in this particular case.  He then stated that these complications were possible in any procedure of this type and were a part of the inherent risk of such a procedure.  It was his additional opinion that the Veteran experienced a known potential complication of his treatment that caused him glare symptoms and a reduction of his eye acuity to 20/50 under glare conditions.  However, he noted that the Veteran had fortunately recovered to a state of normal acuity and controlled intraocular pressure.  


Analysis

As was noted previously, the Veteran contends that he is entitled to benefits under 38 U.S.C.A. § 1151 as a result of additional disability (i.e., greater astigmatism and loss of perception) incurred from a VA cataract extraction surgery performed in January 2008.  

Title 38, United States Code, Section 1151 provides that where a Veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361l; see also Anderson v. Principi, 18 Vet. App. 371, 376 (2004); Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The Veteran does not contend, nor does the evidence reflect that consideration under any other theory of entitlement is warranted.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C. § 1151 filed on or after October 1, 1997 were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those regulations implemented the provisions of 38 U.S.C. § 1151 and were codified at 38 C.F.R. § 3.361.  

Section 1151(a) grants compensation for qualifying disabilities to veterans in the same manner as if such disability were service-connected, under certain circumstances.  See also 38 C.F.R. § 3.361 (2009).  First, the disability must be caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA, and the proximate cause of the disability must be attributable to: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be demonstrated that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2010).

Second, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  In determining whether disability resulted from disease or injury or aggravation of an existing disease or injury suffered as a result of VA care, the evidence of record must show actual causation rather than coincidental occurrence.  38 C.F.R. § 3.361(c)(1).  Finally, the disability must not be the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

To establish causation, the competent evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination, and that the veteran now has an additional disability does not establish a causal relationship between the two.  See 69 Fed. Reg. 46,433-35, codified at 38 C.F.R. § 3.361(c)(1).

In this case, the Board finds that there is no question as to whether the Veteran has additional disability as contemplated under 38 U.S.C.A. § 1151.  Indeed, the medical records outlined above clearly demonstrate postoperative increased astigmatism and loss of perception.  Accordingly, the Board concludes both that additional disability was chronically shown following the January 2008 VA surgery at issue, and that this additional disability is attributable to that surgery.

Having reached the aforementioned conclusion, this claim must be evaluated to determine whether there was any carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA before compensation under 38 U.S.C.A. § 1151 may be granted.  In this case, relevant examination and opinions were provided by an appropriate VA examiner in February 2011, and that examiner concluded that there was no indication that any additional disability was due to carelessness, negligence, lack of proper skill or error in judgment on the part of VA.

However, proximate cause may also be established where the additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).  Here, while the February 2011 examiner found that the complications that resulted from the Veteran's January 2008 surgery were known risks for which he had consented, he did not address the fact that the planned procedure for which the Veteran had consented was not the procedure that was performed as a result of a rent (rip) that occurred to the posterior capsule during the initial phase of the procedure.  The Board finds that a rip in the posterior capsule was not identified in the written informed consent form that was signed by the Veteran in December 2007, and is of particular consequence, since it ultimately led to the need to "convert" to an extracapsular procedure which, as the February 2011 examiner himself concedes, results in greater astigmatism.  Thus, with no medical opinion evidence against such a proposition, the Board will find that the rip of the posterior capsule that resulted in the need for VA to convert to an extracapsular cataract extraction procedure was not a foreseeable risk of the January 2008 cataract extraction surgery and that compensation pursuant to 38 U.S.C.A. § 1151 for increased astigmatism and loss of perception resulting from this surgery is therefore warranted.  

In sum, while there is no evidence showing that the proximate cause of the Veteran's increased astigmatism and loss of perception was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA with respect to the January 2008 surgery, there is evidence that the rip of the posterior capsule that resulted in the need to switch to a extracapsular procedure and resulting additional disability was not a reasonably foreseeable consequence of VA treatment, and the Veteran's claim for compensation for such disability pursuant to 38 U.S.C.A. § 1151 therefore must be granted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residual increased astigmatism and loss of perception secondary to January 2008 VA cataract extraction surgery is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


